-- department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uics t epira ts legend taxpayer a ira x ira y ira z roth_ira y roth_ira z roth_ira x company m company n sum sum sum month page dear this is in response to the date request for relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations regulations submitted by you as supplemented by correspondence dated date date date and date the date letter was received by the internal_revenue_service on date the following facts and representations support your request for relief taxpayer a formerly held ira x a traditional individual_retirement_account ira described in sec_408 of the internal_revenue_code code’ with company m during month taxpayer a converted ira x into roth_ira y described in code sec_408a also with company m the amount converted approximated sum said sum was included as federal adjusted_gross_income on taxpayer a’s calendar_year individual_income_tax_return which it has been represented was timely filed federal form_1040 u s additionally taxpayer a formerly held iras y and z with company n during calendar_year taxpayer a converted ira y to roth_ira z and also converted ira z to roth_ira x roth iras x and z were also maintained with company n the value of ira y when converted was sum and the value of ira z when converted was sum said sum sec_2 and were included as federal federal form_1040 adjusted_gross_income on taxpayer a's calendar_year u s individual_income_tax_return which it has been represented was timely filed during calendar_year taxpayer a decided to recharacterize her roth iras y z and x as traditional iras however she did not know what was required to do so during the period april through september taxpayer a contacted a number of internal_revenue_service service employees in order to obtain information as to how to recharacterize her roth iras y z and x taxpayer a was eventually advised that recharacterization had to occur no later than the due_date of her federal form_1040 including extensions but it has been asserted by taxpayer a that she was not advised either how the recharacterization was to be accomplished or that she could have requested an extension to date and recharacterize up to that date additionally it has been represented that at least one service employee advised taxpayer a that she needed a letter_ruling from the service in order to recharacterze acting upon the advice given her by service employees taxpayer a mailed this request for letter_ruling to the service on or about which date page predated date the letter_ruling request was received by the service several days later taxpayer a has not as yet filed an amended calendar_year reflecting her intent to recharacterize roth iras y z and x as traditional iras additionally as of the date of this ruling_request taxpayer a had not recharacterized her roth iras y z and x as traditional iras federal form based on the foregoing facts and representations you have requested the following rulings that pursuant to sec_301_9100-1 and sec_301 of the regulations taxpayer a may make an election under sec_1_408a-5 of the income_tax regulations i t regulations to recharacterize taxpayer a’s roth iras y z and x created during tax_year as traditional iras as long as said election s to recharacterize is are made no later than days from the date_of_issuance of this ruling letter and that taxpayer a may after the recharacterization reconvert her transferee traditional ra s to one or more roth iras in calendar_year as long as she meets the requirements of code sec_408a and the regulations promulgated thereunder with respect to your request for relief under sec_301 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contributions plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408 and sec_4 408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of contribution sec_1_408a-5 question and answer-6 a of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount to be converted the taxpayer must notify the trustee for the first jira and the trustee to the second ira that the taxpayer has elected to treat the contribution as having been made to the second ira instead of the first ira the amount and year of the contribution to the first ira that is page to be recharacterized and if the transferee trustee is different from the transferor trustee with specific information that is sufficient to effect the recharicterization and the trustee must make the transfer sec_1_408a-5 question and answer-9 a of the i t regulations provides in relevant part that with an exception not pertinent hereto a person who recharacterizes an amount from a roth_ira to a traditional_ira may not reconvert that amount to a roth_ira before the beginning of the taxable_year following the taxable_year in which the amount was converted to a roth_ira or if later the end of the 30-day period beginning on the date on which the ira owner transfers the amount from the roth_ira back to a traditional_ira by means of a recharacterization sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied if its request for section page upon the written advice of the sevice or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a asserts that when she decided to recharacterize roth iras y z and x as traditional iras described in code sec_408 she did not know how to do so information provided her by the service was accurate but incomplete her request for letter_ruling was submitted to the service prior to date and it contained sufficient information for the service to determine taxpayer a’s intentions and to provide her with information sufficient to advise her as to how to rechacterize her roth iras y z and x as traditional iras with respect to your second ruling_request as noted above sec_1_408a-5 q a-9 a of the i t regulations provides in pertinent part a 30-day period during which an ira owner who transfers an amount back to a traditional_ira from a roth_ira by means of a recharacterization may not reconvert that amount from the transferee traditional_ira to a roth_ira thus based on the above we believe that taxpayer a meets the requirements of clause ii of sec_301_9100-3 of the regulations for the tax_year therefore taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize her calendar_year contribution to her roth iras y z and x as contributions to traditional iras said recharacterizated amount cannot exceed the total of sum sum and sum pursuant to our first ruling the service is granting taxpayer a a period of days as measured from the date of the issuance of our ruling letter to recharacterize her calendar_year contributions to her roth iras as contributions to traditional iras taxpayer a has indicated that she intends to reconvert amounts in this traditional_ira or iras to one or more roth iras in calendar_year since amounts in her traditional iras were originally converted to roth iras in pursuant to the above regulation she cannot reconvert amounts in the traditional iras to roth iras until the end of day page 2v0g28u382 period beginning on the date she recharacterizes amounts in her roth iras y z and x to traditional iras pursuant to our first ruling thus after taxpayer a has recharacterized amounts in her roth iras to traditional iras pursuant to our first ruling she must wait days before she is eligible to reconvert the amounts in the transferee traditional_ira s to one or more roth iras once she has satisfied the 30-day waiting_period the regular rules regarding a reconversion will apply in this regard the service notes that if taxpayer a does in fact reconvert one or more transferee traditional iras into another roth_ira or roth iras and then decides to recharacterize said roth_ira s into another traditional_ira s said recharaterization must be accomplished by taxpayer a no later than due_date of her calendar_year including extensions federal_income_tax return federal form_1040 thus with respect to your second ruling_request we conclude as follows that taxpayer a may after accomplishing the recharacterizations authorized by our initial ruling reconvert one or more of her transferee traditional iras to one or more roth iras in calendar_year as long as she meets the requirements of code sec_408a and the regulations promulgated thereunder this ruling is directed only to the taxpayer s that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page if you have any questions please contact at i d - sincerely yours manus v ee ue employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
